*553DISSENTING OPINION.
GOODE, J.
I do not feel free to concur in the opinion of the court in this case. From the principles and general reasoning of the opinion, considered as abstract statements of the law, I might not dissent if the question was an open one in Missouri. However, in view of the inexperience of plaintiff in the work he was doing when hurt and his entire ignorance, according to his testimony, of what would be a good and safe clawbar, I doubt if the propositions could be justly applied to him in any event. But it seems to be settled in this State; that an employee does not assume the risk of defective tools negligently furnished for his use by an employer. This has been decided in many recent cases. There might be some question about whether, even if the clawbar was defective, it was the kind of an instrument from which the defendant, in the exercise of ordinary prudence, should have anticipated mischief if an employee attempted to use it. But it seems the whole thing occurred under the eye of the foreman and I am not sure such danger from its use would not have been anticipated by an employer of ordinary prudence that plaintiff should be nonsuited on that ground as a matter of law. I deem the opinion in conflict with various decisions of the Supreme Court, including Dakan v. Chase Merc. Co., 197 Mr. 238, 94 S. W. 944, and the cases cited in the opinion in that case on page 267, and still other opinions which are not cited. Wherefore I respectfully dissent from the conclusion of the majority and ask that the case be certified to the Supreme Court for final determination.